Citation Nr: 1036456	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disorder and, 
if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for Hepatitis C and, if so, 
whether service connection is warranted.  

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims for service connection for 
hepatitis C, schizophrenia, lumbosacral strain, and arthritis of 
the lumbosacral spine, and the claim for entitlement to a TDIU.  

The Veteran and his spouse provided testimony during a hearing 
before the undersigned Veterans Law Judge at the RO in July 2008.  
A transcript of the hearing is of record.  

The claims were remanded by the Board in September 2008 for 
additional development and to address due process concerns.  In 
pertinent part, the RO/Appeals Management Center (AMC) was 
instructed to provide the notice required by Kent v. Nicholson, 
20 Vet. App. 1 (2006), concerning the claims to reopen service 
connection for hepatitis C and a lumbar spine disorder 
(previously styled as lumbar strain and arthritis); and obtain 
the Veteran's VA treatment and Social Security Administration 
(SSA) records.  The actions directed by the Board have been 
accomplished and the matters returned for appellate review.  

The Board also remanded the claim for service connection for a 
left hand injury and arthritis.  Service connection for strain 
left (non-dominant) hand, residuals contusion injury, was 
subsequently granted by the AMC in a January 2010 rating 
decision.  As such, that issue is no longer before the Board for 
appellate review.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the 
Veteran's claims for service connection for schizophrenia and 
lumbar strain and arthritis have been recharacterized as shown on 
the title page.

The reopened claim for service connection for a lumbar spine 
disorder and the claims for service connection for a psychiatric 
disorder and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision denied claims 
for service connection for arthritis of the lumbar spine and 
lumbosacral strain because the evidence did not show that there 
was a nexus between the currently demonstrated back disorder(s) 
and service.

2.  An unappealed November 1996 rating decision denied the claim 
for service connection for a liver condition on the basis that 
there was no record of treatment for a liver condition in service 
and that the evidence showed a liver condition began many years 
after the Veteran's discharge from service.  

3.  Additional evidence received since September 1995 on the 
issue of service connection for a lumbar spine disorder, and 
since November 1996 on the issue of service connection for 
hepatitis C, is new and material as it includes evidence related 
to unestablished facts necessary to substantiate the claims.

4.  The medical evidence indicates that the Veteran's hepatitis C 
is secondary to intravenous drug use.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied entitlement to 
service connection for arthritis of the lumbar spine and 
lumbosacral strain is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), 20.1103 (1995).  

2.  The November 1996 rating decision that denied entitlement to 
service connection for a liver condition is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (1996).  

3.  New and material evidence has been submitted to reopen the 
claims for entitlement to service connection for a lumbar spine 
disorder and hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. § 3.301 (2009).  Drug abuse 
means the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301(d) (2009); see also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(m) (2009).  VA's General Counsel has confirmed that 
direct service connection for disability resulting from a 
claimant's own drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3) (2009).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks to establish service connection for a lumbar 
spine disorder and hepatitis C.  The RO initially adjudicated 
both claims on the merits despite the fact that both claims had 
previously been adjudicated and denied.  See February 2005 rating 
decision.  The RO subsequently declined to reopen the claim for 
service connection for a lumbar spine disorder and continued the 
denial issued in the previous final decision.  See February 2006 
statement of the case (SOC).  The AMC declined to reopen the 
claim for service connection for hepatitis C and continued the 
denial issued in the previous final decision.  See January 2010 
supplemental SOC (SSOC).  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for arthritis of the lumbar spine and lumbosacral 
strain on the basis that the back pain for which the Veteran was 
treated during service resolved with treatment and there was no 
evidence showing regular treatment for back complaints from 1979 
to the present.  The RO stated that there was no reasonable basis 
for concluding that the current arthritis of the lumbar spine was 
related to the back complaints during service.  Concerning 
lumbosacral strain, the RO stated that there was no evidence 
showing that the Veteran incurred a permanently disabling back 
condition while he was on active duty.  In short, the claims were 
denied because the evidence did not show that there was a nexus 
between the currently demonstrated back disorder(s) and service.  
See September 1995 rating decision.  The Veteran was informed of 
this decision by letter dated September 14, 1995.  He 
subsequently submitted a timely notice of disagreement (NOD) and 
the RO then issued a SOC, but he did not perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(b) (1995) 
(except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the initial 
review and determination being appealed, whichever is later).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2009).

The RO previously denied the Veteran's claim for service 
connection for a liver condition on the basis that there was no 
record of treatment for a liver condition in service and that the 
evidence showed a liver condition began many years after the 
Veteran's discharge from service.  See November 1996 rating 
decision.  The Veteran was informed of this decision by letter 
dated November 18, 1996, but he did not appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1996) (except in 
the case of simultaneously contested claims, a claimant, or his 
or her representative, must file a NOD with a determination by 
the AOJ within one year from the date that that agency mails 
notice of the determination to him or her; otherwise, that 
determination will become final).  Again, an unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009).

The Veteran filed a claim to reopen in July 2004, and this appeal 
ensues from the February 2005 rating decision issued by the RO in 
New Orleans, Louisiana, which, as discussed above, adjudicated 
both claims on the merits.  The RO subsequently declined to 
reopen the claim for service connection for a lumbar spine 
disorder on the basis that no new and material evidence had been 
submitted.  See February 2006 SOC.  The AMC subsequently declined 
to reopen the claim for service connection for hepatitis C on the 
basis that no new and material evidence had been submitted.  See 
January 2010 SSOC.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The criteria for establishing a claim for service connection was 
discussed above.  At this juncture, the Board notes that 
medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02), dated April 17, 2001.

The Board also notes that, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are beyond 
the competence of the person making them.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence before the RO in September 1995 and November 1996 
included the Veteran's service treatment records, which are 
devoid of reference to complaint of, or treatment for, any liver 
problems, to include hepatitis C.  The service treatment records, 
however, do reveal several references to problems with the 
Veteran's low back between February 1979 and May 1979.  

On February 15, 1979, the Veteran complained of deep pain in his 
medial lumbosacral back for two weeks.  He indicated that he 
believed his pain was due to sleeping upright in the cab of a 
five ton truck and that he thought his pain would go away once he 
was able to sleep on a bed, but it did not.  Physical examination 
revealed muscle spasms on both sides of his lower lumbar spine.  
The Veteran was subsequently assessed with lumbosacral strain.  
On February 20, 1979, the Veteran reported that his problem had 
worsened over the weekend and it was noted that he continued to 
have active spasm bilaterally, very mild.  The assessment was 
mild lumbosacral strain.  The following day, the Veteran 
presented with objective findings six days status post mild 
lumbosacral strain and reported that the pain was much more 
severe.  An opinion was sought.  On February 23, 1979, the 
Veteran complained of low back pain right L-5 laterally without 
radiation or bowel or bladder dysfunction and with no prior 
history.  A physical examination was conducted and the examiner 
noted that the Veteran was unable to consecutively point to the 
same spot as the source of low back pain.  The assessments were 
subjective low back pain and lumbosacral back pain and the plan 
was to obtain an x-ray for completeness.  See health records.  

The Veteran made several other back complaints and underwent 
physical therapy in March 1979.  See id.  A March 8, 1979 
lumbosacral spine series (x-ray) was within normal limits (WNL).  
See radiographic report.  He was seen again with complaints at 
the end of the month, once in April 1979 and a few times in May 
1979.  See health records.  A May 2, 1979 health record contains 
a complaint of pain down to the left leg and an assessment of 
psychological overlay with conversion reaction.  An assessment of 
malingering was made on May 4, 1979 and the impression was the 
same on May 14, 1979.  See id.  The Veteran opted against 
undergoing a separation medical examination in March 1980.  See 
DA Form 2496 (Disposition Form).  

Evidence before the RO in September 1995 and November 1996 also 
included VA treatment records, which reveal that the Veteran had 
a history of history of mild chronic hepatitis by liver biopsy 
done in July 1993 and positive hepatitis C antibody also in July 
1993.  See December 1994 discharge summary (VA Form 10-1000).  A 
May 1995 VA compensation and pension (C&P) spine examination 
contains diagnoses, in pertinent part, of hepatitis C with 
chronic active hepatitis, lumbosacral strain with subjective 
radiculopathy, and spondylosis L3.  At that time, the Veteran 
reported that he had back pain off and on since service.  A June 
1994 x-ray of the lumbar spine contained an impression of 
degenerative bone and disc disease of the L3-4 level with first 
degree spondylolisthesis of L3.  See imaging report.  There was 
no evidence linking the Veteran's back disorder to service.  In 
addition, as noted above, the RO determined that there was no 
record of treatment for a liver condition in service and that the 
evidence showed a liver condition began many years after the 
Veteran's discharge from service.  

Evidence added to the record since September 1995 concerning the 
claim for service connection for a lumbar spine disorder includes 
a September 2006 neurosurgery outpatient note that contains an 
assessment that the Veteran's main problem related to complaint 
of lower back pain seemed to be related to the findings on his 
lumbar spine magnetic resonance imaging (MRI), probably due to 
past injury.  This medical note was not previously of record and 
is thus considered new.  It is also considered material, as it 
raises a reasonable possibility of substantiating the claim.  
More specifically, it suggests that the Veteran's low back 
problems may be related to an old injury, which he has reported 
occurred in service.  Having found that new and material evidence 
has been presented since the last final denial of the Veteran's 
claim, the claim for service connection for a lumbar spine 
disorder is reopened for review on the merits.  For the reasons 
discussed below, additional development of the evidence is needed 
to decide this reopened claim.

Evidence added to the record since November 1996 concerning the 
claim for hepatitis C includes the Veteran's clear assertions 
that he has a liver condition, diagnosed as hepatitis C, as a 
result of service.  He has also now provided information not 
available in February 2005 concerning his alleged risk factor.  
The Board finds these statements to be both new and material such 
that the claim for service connection for hepatitis C is reopened 
for review on the merits.  

The Board notes at this juncture that its adjudication of the 
claim for hepatitis C on the merits is permissible because it was 
already adjudicated by the AOJ in the first instance.  See 
February 2005 rating decision.  Consequently, remand is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran asserts that he contracted hepatitis C as a result of 
intravenous (IV) drug use during active service.  See February 
2006 VA Form 9.  He testified that he was receiving treatment for 
drug use in 1993 at which time they tested him and found out he 
had hepatitis C.  The Veteran indicated that he used heroin 
intravenously during service about two to three times per month 
for about six months and denied any drug use before service.  He 
also denied any sexual promiscuity during service.  See July 2008 
hearing transcript.  

There is no question that the Veteran has been diagnosed with 
hepatitis C.  The only risk factor he has reported, however, is 
IV drug use.  The Board acknowledges that review of the claims 
folder reveals that the Veteran also had extensive IV drug use 
following service until approximately 1992.  See e.g., August 
2002 hepatology outpatient note.  As noted above, the progressive 
and frequent use of drugs to the point of addiction is considered 
willful misconduct and precludes the Veteran from obtaining 
benefits.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.301, 3.1(m) (2009); VAOPGCPREC 7-99; VAOPGCPREC 2-98.  
Therefore, while the Board acknowledges that an August 1996 VA 
progress note contains a written notation of history of hepatitis 
C (secondary to...patient mentioned "I used IV drugs before.."), 
since drug abuse is considered willful misconduct and the medical 
evidence establishes a link between the Veteran's use of IV drugs 
and the diagnosed hepatitis C, direct service connection is 
precluded.  This is so irrespective of whether the IV drug use 
occurred during or after service.  

As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this decision, the Board reopens the Veteran's low back 
disorder claim and remands it for further development. Thus, a 
discussion of VA's duties to notify and assist is not necessary 
with respect to that claim.  

With respect to the claim for service connection for hepatitis, 
prior to the issuance of the February 2005 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate his claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2004 letter.  Notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman, was provided in a May 
2008 letter; the claim was readjudicated in a January 2010 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
obtained, as have records from the SSA.  The Board acknowledges 
that the Veteran was not provided a VA examination in connection 
with his claim for service connection for hepatitis C.  It finds, 
however, that an examination is not warranted because the 
Veteran's service treatment records do not reveal he had chronic 
hepatitis C; he has not reported persistent symptoms of hepatitis 
C since service; the only risk factor the Veteran has reported as 
causing hepatitis C is intravenous drug use, which is considered 
willful misconduct and is not subject to compensation; and there 
is no evidence indicating that his hepatitis C is related to 
service.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  Therefore, for 
the reasons set forth above and given the facts of this case, the 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

The claim for service connection for a lumbar spine disorder is 
reopened.  To this extent only, the appeal is granted.

Service connection for hepatitis C is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran's service treatment records show that in May 1979 he 
was diagnosed as having psychological overlay with conversion 
reaction.  The post-service medical evidence regarding the 
Veteran's psychiatric problems consists of VA treatment records 
and records associated with the Veteran's claim for benefits from 
SSA.  This evidence reveals that the Veteran has been treated for 
several psychiatric problems, to include depression; 
(generalized) anxiety; schizophrenia, to include with schizo-type 
personality; major depression; schizoaffective disorder; anxiety 
disorder, possibly somatization disorder, possibly psychosis, 
delusional disorder; psychotic not otherwise specified; 
depressive disorder; chronic adjustment disorder with mixed 
anxiety and depressed mood; and somatization disorder.  See 
records from the VA Medical Center (VAMC) in Shreveport; November 
1999 confidential consultative examination signed by Dr. E.H. 
Baker; April 1998 confidential consultative examination signed by 
D.D. Thomason.  The Veteran was most recently diagnosed with 
schizoid personality not otherwise specified, psychosis, 
schizoaffective-unspecified, depressive disorder, paranoid 
schizophrenia, and sleep disorder/insomnia-type somatization 
disorder.  See October 2008 mental health outpatient treatment 
plan note.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service 
notation of psychological overlay with conversion reaction 
suggesting the onset of a psychiatric disorder during service, 
the Board finds that a medical examination is necessary for the 
purpose of determining whether any current psychiatric disorder 
had its onset during service.  

Additionally, in light of the in-service notations involving the 
Veteran's low back and the post-service medical evidence 
indicating that the Veteran's main problem related to complaint 
of lower back pain were probably due to past injury, which he has 
reported occurred in service, the Board finds that a medical 
examination is necessary for the purpose of determining whether 
the Veteran has a current lumbar spine disorder that is related 
to service.  Recent VA treatment records should also be obtained.

The issue of a TDIU is inextricably intertwined with the matter 
of service connection for a psychiatric disorder so Board action 
on it is deferred pending completion of action ordered in the 
remand.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
related to a lumbar spine disorder and a 
psychiatric disorder from the Shreveport 
VAMC, dated since January 2009.  

2.  Thereafter, schedule the Veteran for a 
VA spine examination.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner should identify all disorders 
of the lumbar spine, i.e., lumbosacral 
strain, arthritis, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current lumbar spine 
disorder had its clinical onset during 
active service or is related to any in-
service event, disease, or injury.  In 
providing this opinion, the examiner should 
acknowledge the complaints and findings 
related to the Veteran's low back during 
service.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The examiner should identify all psychiatric 
disorders found to be present, i.e., 
schizoid personality not otherwise 
specified, psychosis, schizoaffective-
unspecified, depressive disorder, paranoid 
schizophrenia, sleep disorder/insomnia-type 
somatization disorder, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current psychiatric 
disorder had its clinical onset during 
active service or is related to any in-
service event, disease, or injury.  In 
providing this opinion, the examiner should 
acknowledge the notation of psychological 
overlay with conversion reaction during 
service in May 1979.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.

5.  Finally, readjudicate the claims for 
service connection for a psychiatric 
disorder and a low back disorder and 
entitlement to a TDIU.  If the benefits 
sought on appeal are not granted, issue a 
supplemental statement of the case and give 
the Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


